DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 26 May 2022 in which claims 1-20 have been cancelled by preliminary amendment filed 01 December 2022 and claims 21-33 are presented for examination. Claims 21-33 are therefore pending in the application. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 31, 31, 32, 33 have been renumbered 34, 35, 36, 37 respectively.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-30, 34-37 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 11,374,892. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30, 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,951,567. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patentably distinct as demonstrated in the below table (wherein highlighted limitation differences indicate obvious variations, with claims 1-17 of ‘567 including more narrow limitations; where analogous limitations and claims are in matching rows):

Claims 21-30, 34-37 of ‘992
Claims 1-17 of ‘567
21. A method for bridging and assigning specific users' personal data contained on communications devices and social networking services with user associated contacts at the onset of a telephony interaction, the method comprising: 
receiving, from a first user, a first selection of data destined for a second user, 


the first selection being made on a selection interface screen of a remote application on a device associated with the first user; 

sending the first selection of data to a device associated with the second user, the first selection of data being presentable on the device associated with the second user in connection with a telephony interaction initiated by the first user to the second user on the device associated therewith; 
matching, based upon the designation of the second user by the first user, a user account on a remote service associated with the second user; 
retrieving, based upon the matching of the second user to the corresponding user account on the remote service, a second selection of data of the second user from a collection of data dynamically defined thereby; 




scoring the second selection of data of the second user; 
selectively sending the second selection of data to the first user based upon the scoring thereof, the second selection of data being presentable to the first user in connection with a telephony interaction initiated by the second user to the first user; 


associating the second selection of data sent to the first user as inbound visual data, and the first selection of data as outbound visual data, each for an entry in a listing of names corresponding to the second user; and 


displaying the entry corresponding the second user on a listing of names on a contacts interface screen, a reduced representation of the inbound visual data and a reduced representation of the outbound visual data being displayed in respective, adjacently positioned columns; 


wherein the telephony interactions are voice calls.

22. The method recited in Claim 21 further comprising identifying actionable characteristics associated with the first selection of data based upon an analysis of a user state of the first user, wherein the analysis of the user state includes identifying routing, origination or destination information associated with the first selection of data.

23. The method recited in Claim 21 further comprising identifying actionable characteristics associated with the first selection of data based upon an analysis of a user state of the first user, wherein the analysis of the user state includes processing the first selection of data with a rules engine to identify the actionable characteristics.

24. The method recited in Claim 23 wherein the rules engine categorizes the identified actionable characteristics into predefined categories, the categories being associated with operational instructions.
25. The method recited in Claim 23 wherein the rules engine analyzes the user state to determine the operational instructions.
26. The method recited in Claim 21 further comprising: identifying actionable characteristics associated with the first selection of data based upon an analysis of a user state of the first user; and comparing the identified actionable attributes with a database of operational instructions matched with stored actionable attributes to identify operational instructions associated with the identified actionable attributes, wherein the comparing step includes determining routing instructions for the first selection of data to be sent to the second user.

27. The method recited in Claim 21 further comprising: identifying actionable characteristics associated with the first selection of data based upon an analysis of a user state of the first user; and comparing the identified actionable attributes with a database of operational instructions matched with stored actionable attributes to identify operational instructions associated with the identified actionable attributes, wherein the comparing step includes assigning a prioritization to the operational instructions when the user state meets a prescribed prioritization threshold.
28. The method recited in Claim 21 further comprising matching the received first selection of data with stored data.

29. The method recited in Claim 28 wherein the matching step includes matching the received first selection of data with data associated with the first user.
30. The method recited in Claim 21 further comprising transmitting instructions to the remote service to publish the first selection of data and the score thereof, the first selection of data being prioritized based upon the score associated therewith.

34. The method recited in Claim 21, further comprising displaying, on the remote application, respective contact information in association with the listing of names.

35. The method recited in Claim 21, further comprising: identifying actionable characteristics associated with the first selection of data based upon an analysis of a user state of the first user as defined on the remote service; comparing the identified actionable attributes with a database of operational instructions matched with stored actionable attributes to identify operational instructions associated with the identified actionable attributes; and executing the identified operational instructions.


36. The method recited in Claim 21 further comprising identifying actionable characteristics associated with the second selection of data based upon an analysis of a user state of the second user as set thereby on the remote service, wherein the analysis of the user state includes identifying routing, origination or destination information associated with the second selection of data.

37. The method recited in Claim 21 further comprising transmitting instructions to the remote service to publish the second selection of data in conjunction with the telephony interaction.
1. A method for bridging and assigning specific users' personal data contained on smartphones and social networking services with user associated contacts at the onset of a telephony interaction, the method comprising: 
receiving, from a first user, a first selection of personal data to be assigned to a second user selected from a group consisting of status information, commentary, photographs, and video, 
the first selection being made on a selection interface screen of a mobile application executing on a first mobile device and including a designation of the second user by the first user; 
sending the first selection of personal data to a second mobile device, the first selection of personal data being presentable on the second mobile device in connection with a telephony interaction initiated by the first user on the first mobile device to the second user on the second mobile device; 
matching, based upon the designation of the second user by the first user, a user account on a social networking service associated with the second user; retrieving, based upon the matching of the second user to the corresponding user account on the social networking service, a second selection of personal data of the second user from a collection of personal data dynamically defined thereby, the second set of personal data being selected from a group consisting of status information, commentary, photographs, and video; 
scoring the second selection of personal data of the second user; 
selectively sending to the first mobile device the second selection of personal data based upon the scoring thereof, the second selection of personal data being presentable on the first mobile device in connection with a telephony interaction initiated by the second user on the second mobile device to the first user on the first mobile device; 
associating, on the first mobile device, the second selection of personal data sent to the first mobile device as inbound visual data, and the first selection of the personal data made on the first mobile device as outbound visual data, each for an entry in a listing of names corresponding to the second user; and 
displaying the listing of names on a contacts interface screen of the mobile application executing on the first mobile device, the entry corresponding to the second user, a reduced representation of the inbound visual data and a reduced representation of the outbound visual data being displayed in respective, adjacently positioned columns; 
wherein the telephony interactions are voice calls.

2. The method recited in claim 1 further comprising identifying actionable characteristics associated with the first selection of personal data based upon an analysis of a user state of the first user, wherein the analysis of the user state includes identifying routing, origination or destination information associated with the first selection of personal data.

3. The method recited in claim 1 further comprising identifying actionable characteristics associated with the first selection of personal data based upon an analysis of a user state of the first user, wherein the analysis of the user state includes processing the first selection of personal data with a rules engine to identify the actionable characteristics.

4. The method recited in claim 3 wherein the rules engine categorizes the identified actionable characteristics into predefined categories, the categories being associated with operational instructions.

5. The method recited in claim 3 wherein the rules engine analyzes the user state to determine the operational instructions.

6. The method recited in claim 1 further comprising: identifying actionable characteristics associated with the first selection of personal data based upon an analysis of a user state of the first user; and comparing the identified actionable attributes with a database of operational instructions matched with stored actionable attributes to identify operational instructions associated with the identified actionable attributes, wherein the comparing step includes determining routing instructions for the first selection of personal data to be sent to the second user.

7. The method recited in claim 1 further comprising: identifying actionable characteristics associated with the first selection of personal data based upon an analysis of a user state of the first user; and comparing the identified actionable attributes with a database of operational instructions matched with stored actionable attributes to identify operational instructions associated with the identified actionable attributes, wherein the comparing step includes assigning a prioritization to the operational instructions when the user state meets a prescribed prioritization threshold.
8. The method recited in claim 1 further comprising matching the received first selection of personal data with stored personal data.
9. The method recited in claim 8 wherein the matching step includes matching the received first selection of personal data with personal data associated with the first user.
11. The method recited in claim 10 further comprising transmitting instructions to the social networking service to publish the first selection of personal data and the score thereof, the first selection of personal data being prioritized based upon the score associated therewith.

12. The method recited in claim 1, further comprising displaying, on the contacts interface screen of the mobile application executing on the first mobile device, respective contact information in association with the listing of names.
14. The method recited in claim 1, further comprising: identifying actionable characteristics associated with the first selection of personal data based upon an analysis of a user state of the first user as defined on the social networking service; comparing the identified actionable attributes with a database of operational instructions matched with stored actionable attributes to identify operational instructions associated with the identified actionable attributes; and executing the identified operational instructions.

15. The method recited in claim 1 further comprising identifying actionable characteristics associated with the second selection of personal data based upon an analysis of a user state of the second user as set thereby on the social networking service, wherein the analysis of the user state includes identifying routing, origination or destination information associated with the second selection of personal data.

16. The method recited in claim 1 further comprising transmitting instructions to the social networking service to publish the second selection of personal data in conjunction with the telephony interaction.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY TODD/Primary Examiner, Art Unit 2443